DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 35-38 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  the new claim has first and second switching elements and second variable resistance pattern.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 35-38 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 1-8, 35-38.

Allowable Subject Matter
Claims 9, 11-20, 30-34 are allowed.

The following is the reason for allowance of claim 9, pertinent arts do not alone or in combination disclose: a spacer pattern interposed between the buried dielectric pattern and the 

The following is the reason for allowance of claim 31, pertinent arts do not alone or in combination disclose: a spacer pattern formed between the buried dielectric pattern and the bottom electrode, the spacer pattern comprising a dielectric material doped with an impurity; the impurity doped in the dielectric material of the spacer pattern comprises the metal element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu (US Pub No. 20080283812), Choi (US Pub No. 20190181341), Wang (US Pub No. 20170110577), Oh (US Patent No. 9029828), Lin (US Pub No. 2013029987).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/Examiner, Art Unit 2895